DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Royz (US 20120106054 A1) in view of Gold (US 20030089832 A1). 
For claim 1, Royz discloses (Abstract, figures 1-7) an accessory for use with a mobile device, the accessory comprising: a frame (figures 1-2); a first pivot plate ([0036] plate 48); a second pivot plate ([0036] plate 50) coupled to the first pivot plate at a first hinge ([0038] hinge 54), the second pivot plate having a nub (figure 5, nub 48b) at the first hinge, the nub configured to accommodate a finger of a user; a sliding plate ([0035], [0036], plate 52) coupled to the second pivot plate; wherein the first pivot plate, the second pivot plate, and the sliding plate are coupled to the frame (figures 2-4); wherein the accessory has a undeployed configuration in which the first pivot plate, the second pivot plate, and the sliding plate are substantially within the frame and are aligned within a common plane (figures 2-4 and 6, claim 1); and wherein the accessory has a deployed configuration in which the sliding plate is translated along the frame such that the first pivot plate and the second pivot plate flex outwardly from the frame via the first hinge (figures 5 and 8); wherein in the deployed configuration, a portion of the first pivot plate (portion 48b) sits within a portion (50b, 50c) of the second pivot plate at the first hinge and forms a shoulder with the nub (figures 5 and 8-9).
Royz does not mention where the nub is positioned to lie outside the common plane.  
In the same field of endeavor, Gold discloses (Abstract, figures 2i, 4) an accessory for handheld device, comprising a first and second pivot plates, the second pivot plate having a nub (20) and a hinge (figure 4, [0112]), where the nub is positioned to lie outside the common plane (figure 2i).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gold into the art of Royz as to form a circular nub for easy grip.  
For claim 3, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein the sliding plate is coupled to a first rod and a second rod ([0036] fingers 52b, 52c).  
For claim 4, Royz in combination with Gold substantially teaches the limitation in claim 3, Royz discloses wherein the frame comprises an inner channel, wherein the inner channel is configured to receive the first rod and the second rod, wherein the sliding plate translates within the inner channel between the undeployed configuration and the deployed configuration ([0036] figure 8, fingers 52b, 52c, channel 28).  
For claim 5, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein the first pivot plate and the second pivot plate are coupled at the first hinge by a hinge rod ([0035] [0036] hinge 54).  
For claim 6, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein the second pivot plate and the sliding plate are coupled at a second hinge, the second hinge having a second hinge rod ([0036] hinge 56). 
For claim 7, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein in the deployed configuration, the second pivot plate is substantially orthogonal to the frame (figure 8). 
For claim 8, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein the frame comprises an adhesive configured to attach to the frame to the mobile device ([0037]). 
For claim 11, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses further comprising a base, wherein the frame is detachably coupled from the base ([0037] figure 5, base 24).
For claim 12, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses a method of use for the accessory of claim 1, the method comprising the steps of: coupling the accessory to the mobile device; sliding the sliding plate such that the first pivot plate and the second pivot plate pivot towards each other via the pivot hinge; positioning the nub at a surface to support the mobile device; and using the mobile device (figures 1, 8, 11-13). 

6.	Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Royz (US 20120106054 A1) as modified by Gold (US 20030089832 A1), in view of Le Gette (US 20110031287 A1). 
 For claim 2, Royz in combination with Gold substantially teaches the limitation in claim 1, Royz discloses wherein the sliding plate comprises a grip portion (figures 5-8). 
But fails to mention wherein the grip portion comprises a plurality of protrusions extending from the sliding plate.  
This teaching is disclosed by Le Gette ([0185] a series of grooves or ridges 356 form an engagement area 354 that can be engaged by a user's finger).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Le Gette into the art of Royz as modified by Gold as for easy grip.  

For claim 9, Royz in combination with Gold substantially teaches the limitation in claim 1, but fails to disclose wherein the frame comprises an opening, wherein the opening is configured to provide a space for a camera of the mobile device when the frame is attached to the mobile device.  
This teaching is disclosed by Le Gette ([0183] figure 11, opening 317).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Le Gette into the art of Royz as modified by Gold as for accommodating camera function.  
For claim 10, Royz in combination with Gold substantially teaches the limitation in claim 1, but fails to disclose wherein the frame comprises a horizontal channel on an underside of the frame, wherein the horizontal channel is configured to receive a charging unit for the mobile device.  
This teaching is disclosed by Le Gette (Abstract, [0162], figures 2-3, channel 18).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Le Gette into the art of Royz as modified by Gold as for accommodating input/output ports.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
November 25, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643